Name: Council Decision (EU) 2017/2425 of 18 December 2017 on the position to be adopted, on behalf of the European Union, in the Association Committee meeting in Trade Configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other, concerning the comprehensive roadmap submitted by the Republic of Moldova in relation to the implementation of the Agreement in the area of public procurement
 Type: Decision
 Subject Matter: European construction;  Europe;  European Union law;  management;  trade policy
 Date Published: 2017-12-22

 22.12.2017 EN Official Journal of the European Union L 343/73 COUNCIL DECISION (EU) 2017/2425 of 18 December 2017 on the position to be adopted, on behalf of the European Union, in the Association Committee meeting in Trade Configuration established by the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other, concerning the comprehensive roadmap submitted by the Republic of Moldova in relation to the implementation of the Agreement in the area of public procurement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular the first subparagraph of Article 207(4), in conjunction with Article 218(9) thereof, Having regard to the proposal from the European Commission, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community, and their Member States of the one part, and the Republic of Moldova, of the other part (the Agreement) was concluded by the Union by Council Decision (EU) 2016/839 (1) and entered into force on 1 July 2016. (2) Pursuant to Article 272(1) and (2) of the Agreement, the Republic of Moldova shall submit to the Association Committee in Trade configuration, as set out in Article 438(4) of that Agreement, a comprehensive roadmap for the implementation of the public procurement chapter with time schedules and milestones which shall include all reforms in terms of approximation to the Union acquis and institutional capacity building. (3) Article 272(3) of the Agreement provides that following a favourable opinion by the Association Committee in Trade configuration, the roadmap shall be considered as the reference document for the implementation of Chapter 8 of Title V of the Agreement. The Union shall make its best efforts in assisting the Republic of Moldova in the implementation of the roadmap. (4) The Association Committee meeting in Trade Configuration is to adopt a decision for the purposes of giving a favourable opinion on the comprehensive roadmap submitted by the Republic of Moldova in relation to the implementation of the Agreement in the area of public procurement. Pursuant to Article 438(3) of the Agreement, the decision of the said Committee shall be binding upon the Parties, which shall take appropriate measures to implement it. (5) It is appropriate to establish the position to be adopted on behalf of the Union in the Association Committee meeting in Trade Configuration, as the roadmap submitted by the Republic of Moldova complies with the requirements set out in Article 272(1) and (2) of the Agreement, HAS ADOPTED THIS DECISION: Article 1 The position to be adopted, on behalf of the Union, shall be based on the draft Decision of the Association Committee meeting in Trade Configuration attached to this Decision. Article 2 This Decision is addressed to the Commission. Article 3 This Decision shall enter into force on the date of its adoption. Done at Brussels, 18 December 2017. For the Council The President K. SIMSON (1) Council Decision (EU) 2016/839 of 23 May 2016 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 141, 28.5.2016, p. 28). DRAFT DECISION No ¦/ ¦ OF THE EU-MOLDOVA ASSOCIATION COMMITTEE MEETING IN TRADE CONFIGURATION of ¦ giving a favourable opinion regarding the comprehensive roadmap on public procurement THE ASSOCIATION COMMITTEE IN TRADE CONFIGURATION, Having regard to the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part, signed in Brussels on 27 June 2014, and in particular Article 272(3) thereof, Whereas: (1) The Association Agreement between the European Union and the European Atomic Energy Community and their Member States of the one part, and the Republic of Moldova, of the other part (the Agreement), was concluded by the Union by Council Decision (EU) 2016/839 (1) and entered into force on 1 July 2016. (2) Article 272(1) and (2) of the Agreement stipulates that the Republic of Moldova shall submit to the Association Committee in Trade configuration a comprehensive roadmap for the implementation of the legislation related to public procurement with time schedules and milestones which should include all reforms in terms of legislative approximation to the Union acquis and institutional capacity building. (3) Article 272(3) specifies that a favourable opinion by the Association Committee in Trade configuration is needed in order for the comprehensive roadmap to become a reference document for the process of implementation, i.e. for the legislative approximation of the legislation of the Republic of Moldova related to public procurement to the Union acquis. (4) Pursuant to Article 438(3) of the Agreement, the Association Committee shall have the power to adopt decisions in the cases provided for in the Agreement. Those decisions shall be binding upon the Parties, which shall take appropriate measures to implement them. The Association Committee shall adopt its decisions by agreement between the Parties. (5) According to Article 438(4) of the Agreement, the Association Committee shall meet in Trade configuration to address all trade and trade-related matters pursuant to Title V of the Agreement. (6) The roadmap on public procurement submitted by the Republic of Moldova complies with the requirements set out in Article 272(1) and (2) of the Agreement. (7) It is therefore appropriate for the Association Committee meeting in Trade configuration to adopt a decision giving a favourable opinion regarding the comprehensive roadmap on public procurement submitted by the Republic of Moldova, HAS ADOPTED THIS DECISION: Article 1 A favourable opinion is given regarding the National Strategy for Public Procurement for the period of 2016-2020 and the action plan for its implementation adopted by the Government of the Republic of Moldova by Government Decision No 1332 of 14 December 2016. Article 2 This Decision shall enter into force on the date of its adoption. Done at ¦, For the Association Committee in Trade Configuration The Chair (1) Council Decision (EU) 2016/839 of 23 May 2016 on the conclusion, on behalf of the European Union, of the Association Agreement between the European Union and the European Atomic Energy Community and their Member States, of the one part, and the Republic of Moldova, of the other part (OJ L 141, 28.5.2016, p. 28).